OFFICE OF THE ATTORNEY GENERAL OF TEXAiS
                                     AUSTIN
-c.mNm
--




    xoRorab1e E. P. Jennings
    aoautp Auditor
    Hardln County
    Koulltze,Texae


                                                       am Court of     ‘~
                                                      hao no author-
                                                      6 and pay for
                                                     38 for an auto-
                                                     by e Cwnty CCS-
                                                    iUh he usea in
                                                     P aounty burd-
                                                     latsll mattere.




                                 n&w this office  your oplni   ..
                                   on the PolLdwing queatf on. :
                                  county FunBs.
                                he 0888 of Couuty Comissloner
                privatsly~ohs   autoLoblle  in which he oonducts
                county busdness, is the Com,ieoionars~ Court
                g%rdttetI to purohaee tires,   and tube8 for his
                oar charged to oounty funds, if SO out of what
                flld?




                                              .
               *(B) Undei? wh;rhat
                                authority       of Article 1s
         Llbertv Countr. Torso   mmittad        to wrchaee QU-


              Driould appractats your ~ivlrvg this ofPIca
         your ophlion on the, above quastioas l2imGiatsly
         as we ham a olalz to eat on.*

               Rang oountl@a of this Btats operate under ape-
    air~l road laws, which laws provlda ganerallp for a riiore
    Catailed road sy3tum in much oountlea,        ana also grovlae
    for the payment of acoounts incurred by the oounty OOZE-
    ttiseloner in the omratlcn      of their own Drivat.e autos-
    bllos while eupervislcg      the xsain.tenanoe & roads ln suoh
    aountloe.    In aottje laotancee these epeclal road lane pro-
    ride for the purohaee and gsymnt of verious kinaa or
    equipmeat, lntfludtng pick-ups,      eta.
               In an o:lnlon        of this Departmnt aed Auguet 5,
    1920, aoil pubtlst+at         ~$9 114 OS the RiotizlaZ Report for
    the years 1918-20, it nae hala by +&is Departmnt that
    aouoty oomlaaloners        are not author&m& to purohase and
    pay for, goaoilne or other autor;,oblle su~pliea am3 mbdt
    their olalm      therefor to the ConMaalonors~ Court for au-
    dit and allo%moe,        ma 01ai.m for such supplies fumlshe8
    for  w~oh yurpcjr~s    are  not   legitb3te      ot:argers againet the
    oounty, whet.hor ao purchased and paid fom by the Co&e-
    alouers or sold direct to the county by the dealer.                ThlB
    opinion Oites the o&eas of mlpga vs. Gtawart .Sron Works,
    8% Se W. $32;     Rigby vs. mite,          10 8. W. 760; and IsarXlS
    Oounty va. Hcrc?mond,203 s. X. 448.             We quota Prom the above
    ~en~ionea opinion as follow~t
                 ‘1% 18 axloaatlc    that publlo funds aan
          be lawfully     expended only for the purpoeeft, to
          the extent and In the rmumr prseoribad by Law,
          ana  in   t,he ebsence of a statute    authorizing      a
          particular     axpmditwre of pub110 funds, suah
          expenditure should be etudicuslg         avoiced:    and
          that every officer      ehoule fait!iPully      eschew
          every transaot%on reopcat.ln~g public flll%~Oe
          that beere even tha aezblanoe of doubtful author-
          ity ought to go without aaylng.




.
RonorebLe IL   P. Jennings,   Fqe    i?



            Ve am of the opinion,      therefore,     and
     you are 50 advieod, thnt it if3 not proper ror
     a oounty comlsslocar      to purchrrsa 6nU pay for
     gasoline or other euto;lcbilo     su;c>lle:; used by
     bin; in tho dlsc!m!r$w of hi5 official       duties'
     md proscat hl& acaount for amm to the oos!-
     &ssiomr5~       court ror audit ard payauant;     also,
     thnt ouch 60 account     iE not a lagiti~%ts      charge
     @fiainst the county whcthcr auoh supylios         be
     purohzxsad and &aid for by the cautiasioner          in
     tfis JiaCD&r ,stwa,    or bo furniohcd and ohor~sd
     ;;r.;;    county for that purpose by the dealers
              .n
           We belleve the doctrine laid down in the above
niontioned opinion to be sound, and wa approve the sam a5
applicubls  to your request.
            12Urlfn County bus 8 population of 24,760 lnhab-
itants aocord:cc; to the last ixooeding E'edsral Gsn~us, 5nd
GQOtian la of ArtlOle 2330~1, Vornon~s dnhotatod Civil. stint-
utne Coals with the amount of aalery n ccmsinnionor           is cm-
titled   to receive    in oouclies  containiuq   a populatioh oi
not less than 14,SGo amI not &ore thou 14,EOG iahabitante
aooordirig to the last avallsbla       Podsral Census, and eaoh
available    lrodcral Census ihweafter.
                                                 .
            ~The @miral low or the abova mntZoned 8eotion
of Afctiols ESOn, oupra, E5kea no provISloks for the pay-
rant of acaounts or expenses incurred. by eozml8stonerCi
while using their own private autor;obllee         In conmctloa
With their business a8 CoI.inty oOr’i5alOners.         Therefore,
ym& first      question is respectfully    analrered In the nega-
       *
              We now consider your aoaond question,       anti your
;kyu;;lon     iar dlreated to Sectlon~ J., Act~s 1933, 44th Lo&is-
         , i;eoond CsLlad Session, page 1711, Chapter 443, ra-
latlng to aalarlss       0P oounty oo~:;iaeloners   iti oartein
countiee l Libnrtg County has a Fapulzitian of 24,309 in-
hsbitanta according to the last qrececl:ng Bedoral 05~8~5,
and the above rxmtioned Act provid.ee that in oounths             hev-
ice a population of not l.css than 24,200 and not riior5 t.hna
24,600 lahobltnnto        according t.3the l:.~t brccodln~ ~Z'edoref
censu5 ) the aorxi&sisacrs~        ccwt  ie authorized to alLot*
eaah ootiasloner        the SW of tmmty-five      dollnrs   per jlonth
 ,




 far traveling exgm5ota within the county while on otfioial
bu6lnea6, .vtiy~lohawn shall be peid out OF the mad and
brid&e funds df tho resp3otive    oor;lr5s&mer! s preolnat, ‘and/
or t&e ganaral fund of the county not to erooed flPty par
oent of mid ex.wnsas, and oath oomfwioaer         ahsll matie UCLI
dcr 06th on itoidzed     Qcoount or his erp@nstPa far eaoh wonth.
.Thare 18 nothing in thlo Aot which authorizoe     Libwty County
 to puI?Ohaea 5~t0mbil~~    for thd OOunty OOi~.isd.One~.    After
a oaraful sesroh or the etntUtes, w are unable to find my
 special etaLute, or road lw whio!~ aut.harizes Liberty county
to purahaae atitoimbil&e tar me aaunty oorifsaioners       or said
oounty, to be used by the oounty comlsaionera        in the aon-
bat 0f their 0rri09.
            Tiaxsting   that the foregoin&   tully   mwne~s your in-
gulrp,   we are



APPROJYEDAUG 2, 1940



ATTORNEY GENERAL